

115 HR 7004 IH: Agricultural Trucking Relief Act of 2018
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7004IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Motor Carrier Safety Improvement Act of 1999 with respect to the definition of
			 agricultural commodities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Agricultural Trucking Relief Act of 2018. 2.Agricultural commoditiesSection 229(e)(7) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended to read as follows:
			
 (7)Agricultural commodityThe term agricultural commodity includes— (A)agricultural, aquacultural, horticultural, and floricultural commodities;
 (B)fruits; (C)vegetables;
 (D)any non-human living animal and the products thereof; and (E)other agriculture products that are—
 (i)sensitive to temperature or climate; and (ii)at risk of perishing in transit.
						.
		